RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1107-19T1

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

SHAWN BOVASSO,

     Defendant-Respondent.
___________________________

                    Argued telephonically August 10, 2020 –
                    Decided August 20, 2020

                    Before Judges Moynihan and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 18-07-
                    0109.

                    Jennifer E. Kmieciak, Deputy Attorney General, argued
                    the cause for appellant (Gurbir S. Grewal, Attorney
                    General, attorney; Jennifer E. Kmieciak, on the briefs).

                    James Sanford Friedman argued the cause for
                    respondent.

PER CURIAM
      The State appeals from a November 12, 2019 sentence of defendant Shawn

Bovasso to five years of probation following his guilty plea to second -degree

endangering the welfare of a child, N.J.S.A. 24-4(b)(5)(a)(iii), for possessing

child pornography on his computer. The State argues the offense required a

period of mandatory imprisonment without parole.        We agree, vacate the

sentence, and remand for further proceedings.

      In March 2016, New Jersey State Police detectives downloaded several

videos containing child pornography from a file sharing website, which

originated from an IP address linked to defendant. Detectives executed a search

warrant and found several unregistered firearms, unsecured ammunition, and

defendant's laptop, which contained over 2600 known files of child pornography

and 2900 files of suspected child pornography depicting graphic sex acts by

adult men with young children.

      A grand jury indicted defendant on the following counts: second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(b)(5)(a)(1) (count one);

second-degree endangering the welfare of a child, N.J.S.A. 24-4(b)(5)(a)(iii)

(count two); third-degree endangering the welfare of a child, N.J.S.A. 2C:24-

4(b)(5)(b) (count three); second-degree unlawful possession of an assault

firearm, N.J.S.A. 2C:39-5(f) (count four); and fourth-degree unlawful


                                                                       A-1107-19T1
                                      2
possession of a large capacity ammunition magazine, N.J.S.A. 2C:39-3(j) (count

five). Pursuant to a negotiated plea agreement, defendant pled guilty to the

second-degree endangering the welfare of a child offense. Notably, in exchange

for the plea, the State offered to dismiss the other charges and recommend a

sentence of five years imprisonment with two-and-a-half years of parole

ineligibility.

      At the initial sentencing hearing, defendant introduced evaluations by a

psychologist and a psychiatrist, which concluded he suffered from a number of

mental health issues and incarceration would thwart the progress he made in

treatment. Defendant argued he was offense free during the three years since

his arrest, and the evaluations concluded he was at low risk for reoffending. The

State argued there were aggravating factors, namely, the numerous child

pornography and suspected child pornography files discovered on defendant's

computer. The sentencing judge deferred the sentencing in order to review the

sentencing memorandum, which was not delivered to him in a timely manner.

      At the second sentencing hearing, the judge heard further argument from

the State and defense counsel, and defendant read a statement expressing his

remorse and letters of support from his family. Reviewing the aggravating and

mitigating factors set forth in N.J.S.A. 2C:44-1, the judge found aggravating


                                                                         A-1107-19T1
                                       3
factor one and mitigating factors one, two, three, four, six, seven, eight, nine,

ten, and eleven applied. The judge concluded a custodial sentence would be a

"serious injustice which overrides the need to deter such conduct by others" and

sentenced defendant to five years of probation, 250 hours of community service,

fines, Megan's Law registration pursuant to N.J.S.A. 2C:7-2, and required

defendant continue his mental health treatments.         The State immediately

informed the judge it would be appealing the sentence within the ten-day

mandatory stay of sentencing period pursuant to the Rules of Court.

      The State raises the following points on appeal:

            POINT I – THE ILLEGAL PROBATIONARY
            SENTENCE SHOULD BE VACATED BECAUSE
            THE CRIME DEFENDANT ADMITTED TO
            REQUIRES   A  FIVE-YEAR    MANDATORY
            MINIMUM SENTENCE (NOT RAISED BELOW).

            POINT II – THE MATTER SHOULD BE
            REMANDED TO ALLOW DEFENDANT THE
            OPPORTUNITY TO WITHDRAW HIS PLEA
            BECAUSE THE STATE'S PLEA OFFER ALSO
            RECOMMENDED AN ILLEGAL SENTENCE OF
            FIVE YEARS WITH TWO AND ONE-HALF YEARS
            OF PAROLE INELIGIBILITY (NOT RAISED
            BELOW).

            POINT III – DEFENDANT FAILED TO MEET HIS
            HEAVY BURDEN OF OVERCOMING THE
            PRESUMPTION OF IMPRISONMENT.



                                                                         A-1107-19T1
                                       4
In its reply brief, the State also raises the following point:

             POINT I – DEFENDANT HAD NO EXPECTATION
             OF FINALITY IN THE UNDOUBTEDLY ILLEGAL
             PROBATIONARY     SENTENCE,  ESPECIALLY
             WHERE THE STATE MOVED QUICKLY IN
             TAKING AN APPEAL.

      We review sentencing determinations under an abuse of discretion

standard. State v. Grate, 220 N.J. 317, 337 (2015) (quoting State v. Lawless,

214 N.J. 594, 606 (2013)). However, a "reviewing court is not free to ignore an

illegal sentence." State v. Moore, 377 N.J. Super. 445, 450 (App. Div. 2005).

"A sentence is illegal if it . . . is 'not imposed in accordance with law,' or fails to

include a mandatory sentencing requirement." State v. Locane, 454 N.J. Super.
98, 117 (App. Div. 2018) (quoting State v. Acevedo, 205 N.J. 40, 45 (2011)).

"A truly illegal sentence can be corrected at any time." State v. Zuber, 442 N.J.

Super. 611, 617 (App. Div. 2015), rev'd on other grounds, 227 N.J. 422 (2017)

(internal citations and quotations omitted).

      The State argues defendant's sentence was illegal because a five-year

prison sentence was mandatory. It notes its own recommendation of five years'

incarceration with two-and-a-half years of parole ineligibility was also illegal

and requires a remand to the trial court for reconsideration.           It asserts the

sentencing judge's findings on the aggravating and mitigating factors were


                                                                               A-1107-19T1
                                          5
erroneous, and the fact the mitigating factors outweighed the aggravating did

not overcome the mandatory incarceration required by the statute. Defendant

argues the State did not raise the illegality issue before the sentencing judge, it

cannot withdraw the plea agreement, and granting the State relief would violate

double jeopardy.

      Defendant's guilty plea to the second-degree endangering the welfare of a

child offense mandated a prison term. Indeed, the version of N.J.S.A. 2C:24-

4(b)(5)(a)(iii) in effect at the time of defendant's offense stated:

             [A] person whose offense under this subparagraph
             involved at least [twenty-five] or more items depicting
             the sexual exploitation or abuse of a child shall be
             sentenced to a mandatory minimum term of
             imprisonment, which shall be fixed at, or between, one-
             third and one-half of the sentence imposed by the court
             or five years, whichever is greater during which the
             defendant shall be ineligible for parole.

For these reasons, defendant's sentence was illegal. Moreover, we are not bound

by the fact the State's sentencing recommendation was itself illegal and that this

was not raised before the sentencing judge. As we have stated: "Since a trial

court may not impose an illegal sentence . . . a prosecutor should not offer a plea

bargain which may not be legally implemented . . . [and a] reviewing court is

not free to ignore an illegal sentence." State v. A.T.C., 454 N.J. Super. 235, 259

(App. Div. 2018).

                                                                           A-1107-19T1
                                         6
      Finally, we reject defendant's double jeopardy argument. N.J.S.A. 2C:44-

1(f)(2) states: "[I]f the court imposes a noncustodial or probationary sentence

upon conviction for a crime of the . . . second degree, such sentence shall not

become final for [ten] days in order to permit the appeal of such sentence by the

prosecution." The State filed this appeal within the time prescribed by the

statute and the matter was stayed. See State v. Sanders, 107 N.J. 609, 616

(1987); R. 2:9-3(c).

      Defendant's sentence is vacated, and the matter remanded to afford him

the opportunity to withdraw his plea. State v. Kovack, 91 N.J. 476, 485 (1982).

      Vacated and remanded. We do not retain jurisdiction.




                                                                         A-1107-19T1
                                       7